We agree with the decision of the trial court in all respects except as to its holding that plaintiff unconditionally renewed the lease. It is quite clear from the letter of plaintiff to defendant, purporting to exercise the option to renew, that it was intended to renew the lease as modified, and the action for a declaratory judgment was instituted and has been conducted by both parties on the claim of plaintiff that it was entitled to and had renewed the lease on the basis of a $12,000 rent iastead of a $25,000 rent. We do not *979think that it is warranted or that it would be just to hold that plaintiff had committed itself to a renewal term of twenty-one years at $25,000 a year. We agree that the option to renew was at $25,000 a year, but in our view the option was not exercised. Plaintiff is therefore a statutory tenant and the rights of the parties from the expiration of the lease are governed by that tenancy. Judgment unanimously modified in accordance with the above and, as so modified, affirmed. Settle order on notice. Present — Peek, P. J., Glennon, Callahan, Van Voorhis and Shientag, JJ. [See post, p. 1037.]